DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 9/4/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 8/21/2019.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, three lines from the bottom notes “wherein the first and second RLC entities is configured with” which is considered as improper grammar.  The Examiner suggests changing to “wherein the first and second RLC entities are configured with”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  claim 5, three lines from the bottom notes “wherein the first and second RLC entities is configured with” which is considered as improper grammar.  The Examiner suggests changing to “wherein the first and second RLC entities are configured with”.  Appropriate correction is required.
Claims 2-4 and 6-9 are objected based upon an objected parent claim.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

A close reference, Mochizuki et al., US 20200163140, teaches switching between packet duplication with CA and packet duplication with DC. (see para. 0325).
A close reference, Wei et al., US 20190215719, teaches switching between duplication mode and split bearer mode (see para. 0052).
A close reference, Zhao et al, US 20200382993, teaches a receiving a mapping associated with duplicated transmission to different RLC entities and a plurality of MAC entities (see para. 0066) and see claim 6).
A close reference, Zou et al, US 20200186292, teaches a plurality of modes where two RLC entities are scheduled by different MAC entities (see para. 0106).
A close reference, Zivanesan et al., US 20170013571, teaches a plurality of RLC layer entities with a plurality of MAC layer entities (see FIG. 4).
A close reference, Xiao et al, US 20200374752, teaches a packet duplication bearer configured with packet duplication or a non-split bearer in a carrier aggregation or single-connectivity mode (see para. 0053, FIGs 1A/1B).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-4, the cited prior art either alone or in combination fails to teach the combined features of:



As per claim(s) 5-9, the cited prior art either alone or in combination fails to teach the combined features of:

change the first duplication mode to a second duplication mode for the first RLC entity and a third RLC entity among the three or more RLC entities
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464